PATTERSON, Acting Chief Judge.
Vincent Rigsby appeals from convictions of aggravated child abuse, child abuse, negligent treatment of a child, and aggravated battery with a weapon. We determine that none of his issues have merit except that pertaining to the conviction for negligent treatment of a child. See § 827.05, Fla. Stat. (1991). That section has been declared unconstitutionally vague by our supreme court. State v. Mincey, 672 So.2d 524 (Fla.1996). Therefore, we vacate that conviction and affirm in all other respects.
ALTENBERND and LAZZARA, JJ., concur.